Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments filed 4/5/2022 are acknowledged and have been entered. Applicant’s arguments have been fully considered but they are not pertinent to the new grounds of rejection presented below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “opening among the burls, the opening configured to exhaust gas to provide clamping of the substrate to the support section“, in combination with the arrangement of the burls and protrusions recited in claims 21 , 28 and their dependents must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s as-filed specification discloses, in [0117], “the provision of multiple openings to the space around the burls 20 to an under pressure source used to provide the vacuum clamping and by way of appropriate valving, for example, controlling the pressure at each opening”. [0071] also appears to suggest under pressure around the burls. The Examiner finds no disclosure of the claimed “opening among the burls, the opening configured to exhaust gas to provide clamping of the substrate to the support section”. Moreover, the disclosure in [0117] is general, and not specific to the embodiment of claims 21 and 28. Therefore, there is no disclosure of the arrangement of the claimed openings in relation to the recited first and second burls and first and second protrusions. A skilled artisan would therefore not conclude that Applicant had possession of the claimed invention. This is a new matter rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,970,822 (‘822 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 35: ‘822 claims a support structure for supporting a substrate, the support structure comprising: a support section configured to support a surface of the substrate thereon (C32L19-22); and a fluid conduit configured to transport a thermal conditioning fluid therethrough to thermally condition the support section (C32L23-24), wherein a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between adjacent portions of the fluid conduit at an inner region of the substrate when the substrate is supported by the support section (C32L35-40 and C33L4-46).
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,747,126 (‘126 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 35: ‘126 claims a support structure for supporting a substrate, the support structure comprising: a support section configured to support a surface of the substrate thereon (C33L12-13); and a fluid conduit configured to transport a thermal conditioning fluid therethrough to thermally condition the support section (C33L14-18, C34L4-6), wherein a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between adjacent portions of the fluid conduit at an inner region of the substrate when the substrate is supported by the support section (C33L19-31).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Ballegoij et al (US 2004/0179183) teach (Abstract, Fig. 2 and corresponding text) the placement of vacuum openings among the burls of a substrate support structure. However, the teachings of Van Ballegoij et al are not combinable with De Jong’s teachings, which use capillary forces to clamp the substrate.
Allowable Subject Matter
Claims 21-34 would be allowable if the 35 U.S.C. 112 rejection above is overcome.
Claim 35 would be allowable if the Double Patenting rejection above is overcome.
Claims 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 21-34:   The closest prior art De Jong (US 2012/0043438) discloses (Figs. 17B, 17C and 18A) a support structure for supporting a substrate (12), the support structure comprising: a support section (18A) configured to support a surface of the substrate thereon; and a plurality of burls (17), each burl having a distal end configured to support the surface of the substrate; a first protrusion (63 in fig 17C. Since the pattern of structures 17 and 63 represented in Fig. 17c repeats radially, as shown in Fig. 17B, a sequence of 17-63-63 exists to the right of the structures in Fig. 17C. One of these protrusions 63 reads on the first protrusion of the claim) separate from the burls, the first protrusion configured to form a gap (h5-h4) between the substrate and a distal end of the first protrusion when the substrate is supported by the burls; a first burl (17, of the sequence 17-63-63 that exists to the right of the structures in Fig. 17C) of the burls located immediately outward, relative to a central region of the support section, of the first protrusion; a second burl (17 in Fig. 17C) of the burls located outward, relative to the central region of the support section, of the first burl, the second burl being the next burl of the burls outward of the first burl; a second protrusion (14/52a) separate from the burls, the second protrusion located immediately outward, relative to the central region of the support section, of the second burl. [0127] discloses that protrusions 63 create the compartments 65 (which are shown to be annular/ring-shaped in Fig. 17A) and 14/52a is shown to be annular in Fig. 17B.
The prior art does not anticipate or render obvious, alone or in combination, an opening among the burls, the opening configured to exhaust gas to provide clamping of the substrate to the support section, in the combination required by the claims.
  Claims 35-40:    Laurent et al (US 2012/0013865) discloses (Fig. 11) a support structure for supporting a substrate, the support structure comprising: a support section (WT) configured to support a surface of the substrate thereon; and a fluid conduit (200) configured to transport a thermal conditioning fluid therethrough to thermally condition the support section [0072], but do not anticipate or render obvious that a separation between adjacent portions of the fluid conduit at an outer region of the substrate when the substrate is supported by the support section is less than a separation between adjacent portions of the fluid conduit at an inner region of the substrate when the substrate is supported by the support section, in the combination required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        6/30/2022